UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-2745 Southern Natural Gas Company (Exact Name of Registrant as Specified in Its Charter) Delaware 63-0196650 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas 77002 (Address of Principal Executive Offices) (Zip Code) Telephone Number: (713) 420-2600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filerþ Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ SOUTHERNNATURAL GAS COMPANY TABLE OF CONTENTS Caption Page PART I— Financial Information Item1. Financial Statements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item3. Quantitative and Qualitative Disclosures About Market Risk 12 Item4. Controls and Procedures 13 PART II— Other Information Item1. Legal Proceedings 14 Item1A. Risk Factors 14 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item3. Defaults Upon Senior Securities 14 Item4. Submission of Matters to a Vote of Security Holders 14 Item5. Other Information 14 Item6. Exhibits 14 Signatures 15 Below is a list of terms that are common to our industry and used throughout this document: /d per day BBtubillion British thermal units When we refer to cubic feet measurements, all measurements are at a pressure of 14.73pounds per square inch. When we refer to “us”, “we”, “our”, or“ours”, we are describing Southern Natural Gas Company and/or our subsidiaries. i PARTI— FINANCIAL INFORMATION Item1.Financial Statements SOUTHERN NATURAL GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In millions) (Unaudited) Quarter Ended March31, 2008 2007 Operating revenues $ 163 $ 120 Operating expenses Operation and maintenance 41 36 Depreciation and amortization 14 12 Taxes, other than income taxes 7 5 62 53 Operating income 101 67 Earnings from unconsolidated affiliates 4 26 Other income, net 4 6 Interest and debt expense (20 ) (22 ) Affiliated interest income 6 4 Income before income taxes 95 81 Income taxes — 24 Income from continuing operations 95 57 Discontinued operations, net of income taxes — 6 Net income $ 95 $ 63 See accompanying notes. 1 SOUTHERN NATURAL GAS COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (In millions) (Unaudited) March 31, 2008 December31, 2007 ASSETS Current assets Cash and cash equivalents $ — $ — Accounts and notes receivable Customer 4 5 Affiliates 55 89 Other 2 1 Materials and supplies 12 12 Other — 11 Total current assets 73 118 Property, plant and equipment, at cost 3,543 3,448 Less accumulated depreciation and amortization 1,349 1,298 Total property, plant and equipment, net 2,194 2,150 Other assets Investments in unconsolidated affiliates 84 84 Note receivable from affiliate 434 378 Other 67 73 585 535 Total assets $ 2,852 $ 2,803 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities Accounts payable Trade $ 7 $ 29 Affiliates 13 3 Other 13 16 Current maturities of long-term debt 34 34 Taxes payable 7 11 Accrued interest 20 24 Other 6 10 Total current liabilities 100 127 Long-term debt, less current maturities 1,098 1,098 Other liabilities 37 36 Commitments and contingencies (Note 4) Partners' captial 1,617 1,542 Total liabilities and partners’ capital $ 2,852 $ 2,803 See accompanying notes. 2 SOUTHERN NATURAL GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) (Unaudited) Quarter Ended March31, 2008 2007 Cash flows from operating activities Net income $ 95 $ 63 Less income from discontinued operations, net of income taxes — 6 Income from continuing operations 95 57 Adjustments to reconcile net income to net cash from operating activities Depreciation and amortization 14 12 Deferred income taxes — 7 Earnings from unconsolidated affiliates, adjusted for cash distributions — 22 Other non-cash income items (2 ) (3 ) Asset and liability changes 10 (13 ) Cash provided by continuing activities 117 82 Cash provided by discontinued activities — 10 Net cash provided by operating activities 117 92 Cash flows from investing activities Additions to property, plant and equipment (62 ) (80 ) Net change in notes receivable from affiliate (35 ) (26 ) Cash used in continuing activities (97 ) (106 ) Cash used in discontinued activities — (10 ) Net cash used in investing activities (97 ) (116 ) Cash flows from financing activities Net proceeds from issuance of long-term debt — 494 Payment to retire long-term debt — (470 ) Distributions to partners (20 ) — Net cash provided by (used in) financing activities (20 ) 24 Net change in cash and cash equivalents — — Cash and cash equivalents Beginning of period — — End of period $ — $ — See accompanying notes. 3 SOUTHERN NATURAL GAS COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation and Significant Accounting Policies Basis of Presentation We prepared this Quarterly Report on Form 10-Q under the rules and regulations of the United States Securities and Exchange Commission (SEC). Because this is an interim period filing presented using a condensed format, it does not include all of the disclosures required by U.S. generally accepted accounting principles. You should read this Quarterly Report on Form 10-Q along with our 2007 Annual Report on Form 10-K, which contains a summary of our significant accounting policies and other disclosures. The financial statements as of March 31, 2008, and for the quarters ended March 31, 2008 and 2007, are unaudited. We derived the condensed consolidated balance sheet as of
